Citation Nr: 0315393	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
February 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In December 2000, the 
Board remanded the veteran's claims for additional 
development, and the case has now returned for further 
adjudication.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss has been 
related to his active service.

2.  There is no competent medical evidence of record relating 
the veteran's bilateral foot disorder to any disease or 
injury which occurred during active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5103, 
5107  (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  The veteran is presumed to 
have had sound hearing and feet on entrance into active duty, 
and nothing precludes that presumption in this case.  See 38 
C.F.R. § 3.304(b) (2002).  

A veteran may also be granted service connection for 
sensorineural hearing loss, although not otherwise 
established as incurred in service, if such condition is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  However, there is no 
evidence in this case that the veteran was treated for or 
diagnosed as having sensorineural hearing loss in service or 
within one year of his discharge.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  



I.  Bilateral hearing loss

The veteran contends that while on active duty, he served as 
a member of a tank crew and that he was exposed to loud 
noises from guns (including during a live fire exercise).  He 
further claims that he currently has hearing loss in both 
ears resulting from this noise exposure.  

Most of the veteran's service medical records are missing, 
because they were apparently destroyed in a July 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  This was confirmed in a memorandum from the NPRC 
dated in October 2001.  However, the record contains some 
documentation relating to the veteran's January 1957 
separation examination.  On one of these documents (a 
"Report of Medical History"), the veteran indicated having 
a general history of "ear, nose and throat trouble," but 
provided no further details.  His separation examination 
consisted solely of a whispered speech test (15/15 in both 
ears), and did not include pure tone audiometry results. 

The veteran asserted that in 1953, an artillery shell was 
fired from a tank directly in front of him.  He also reported 
that he had been exposed to noise from small arms fire and 
0.50 caliber artillery during active duty (hearing protection 
was apparently not utilized that that time).  His DD-214 
reflects that his MOS was "armor crewman," and that he 
served with a tank company of the 47th Infantry at Fort 
Carson, Colorado.  Based on this cumulative evidence, the 
Board is willing to give the veteran the benefit of the doubt 
(created by the missing service medical records) and concede 
that he was exposed to noise during his military service.  
The next question is whether, then, the veteran currently has 
a bilateral hearing loss disability.    

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2002). 

A July 1999 VA audiogram revealed average pure tone 
thresholds in decibels of 38 in the right ear and 56 in the 
left ear.  Speech recognition ability was 84 percent in the 
right ear and 56 percent in the left ear.  The results of a 
July 2002 VA audiogram revealed average pure tone thresholds 
in decibels of 53 in the right ear and 65 in the left ear 
with speech recognition ability of 72 percent in the right 
ear and 60 percent in the left ear.  These results clearly 
meet the standard for an impaired hearing disability under 38 
C.F.R. § 3.385.  

A veteran may establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  The only question 
remaining, then, is whether the veteran's current bilateral 
hearing loss disability has been medically related to his 
acknowledged noise exposure in service.    

During a July 2002 VA audiology examination, the veteran 
reported that after service, he had been a worker in a boiler 
factory and had been exposed to noise in that capacity.  He 
reported a specific incident in the 1960s when a "dynamite 
truck" exploded in front of him, resulting in temporary 
threshold shift for 30 minutes.  The veteran also reported 
that he was exposed to noise while doing recreational 
woodworking, but said that he used hearing protection during 
this activity.

Following this examination, the veteran was diagnosed as 
having bilateral high frequency sensorineural hearing loss, 
"consistent with noise exposure history."  The examiner 
further noted that while the veteran was apparently found to 
have normal hearing on his 1957 separation examination 
report, this was based solely on the whisper test, which was 
"not sensitive to the hearing loss typically caused by noise 
exposure."  The examiner further concluded that it was "as 
[likely] as not that initial hearing loss is service 
connected."  

Similarly, following a July 2002 VA ear diseases examination, 
the examiner assessed the veteran as having bilateral high 
frequency sensorineural hearing loss, and opined that it was 
"just as likely as not that this began while he was exposed 
to acoustic trauma in his military service."  

Based on the entire record, including the various medical 
opinions contained therein, the Board finds that the evidence 
is in relative equipoise as to whether it is as least as 
likely as not that the veteran currently has bilateral 
hearing loss which was manifested while he served as a tank 
crewman during active duty.   In light of the foregoing, and 
by applying the benefit of the doubt to the veteran, the 
Board finds that service connection is warranted for 
bilateral hearing loss. 

II.  Bilateral foot disability

The veteran contends that he injured his feet during basic 
training, that he was fitted with special boots sometime in 
1956 to ease the symptoms of his "broken arches,"  and that 
he had continued to suffer from a bilateral foot disability 
since his period of active duty.  

There is no question that the veteran recently has had 
difficulty with his feet.  In May 1999, he sought VA 
outpatient treatment for right heel pain.  Following a March 
2000 VA outpatient visit, he was assessed as having hallux 
valgus of the left, hammertoe 2nd digit of the left, and pes 
planus.  He underwent a Keller bunionectomy and arthroscopy 
with fusion of the second toe of the left foot subsequently 
in March 2000.  He continued to seek treatment at the VA 
podiatry clinic through October 2000.  However, these medical 
records do not contain any opinion relating the veteran's 
current bilateral foot disorder to his service.

As noted in the discussion above, most of the veteran's 
service medical records are missing because they were 
destroyed in the July 1973 NPRC fire.  The records of his 
1957 separation examination reflect that, at that time, the 
veteran reported having general history of foot trouble.  The 
actual separation examination, however, revealed normal lower 
extremities and feet.  

In an effort to essentially reconstruct the missing service 
medical records, the RO, in August 2000, requested that the 
veteran complete a National Archives and Records 
Administration (NA) Form 13055 ("Request for Information 
Needed to Reconstruct Medical Data").  This form advised the 
veteran that to facilitate searching of secondary sources, he 
needed to provide the exact month(s) and year of treatment.  
The veteran did not return this form, or otherwise respond to 
the RO's letter.

The Board wrote the veteran again in June 2002, and asked him 
to provide a more specific date in 1956 when he reportedly 
received special boots for his foot problems at Fort Carson.  
He was further advised that a specific date was best because 
under no circumstances could a search be done for his records 
for more than a three-month period during that year.  The 
veteran was also advised that he could submit alternative 
evidence of the treatment received in 1956 from collateral 
sources, such as employment records, physical examinations, 
"buddy" certificates or affidavits, medical evidence from 
hospitals, clinics and private physicians (particularly soon 
after his separation from service), letters written during 
service, photographs taken during service, pharmacy 
prescription records, insurance examinations, etc.  The 
veteran was also provided with another NA Form 13055.  

In a July 2002 written statement, the veteran reasserted that 
his feet were injured during basic training.  He stated that 
he did not have any medical records and did not know the 
current location of other solders in his unit.  He did return 
the NA Form 13055, but on it merely indicated that his 
bilateral foot condition had been treated between 1956 and 
1957 at the post hospital at Fort Carson.  He did not provide 
any more specific information as to the months in 1956 that 
this treatment occurred.  

In this case, the veteran seeks compensation for a bilateral 
foot condition based on his active duty service, but 
repeatedly has failed to provide more than vague references 
about when this condition was treated in service.  The Board 
acknowledges that the veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  In his statements, the 
veteran reported that he suffered a bilateral foot disorder 
during service, that his bilateral foot disorder continued, 
and thus his current bilateral foot disorder is related to 
service.  However, the veteran, untrained in the fields of 
medicine, is not competent to offer such opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.  However, the case law does not 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). 

VA has made repeated attempted to assist the veteran in 
reconstructing his missing service medical records, but he 
simply has not provided sufficient information to do so.  
While he was able to provide at least the season and year 
that his bilateral hearing loss started ("Spring of 1954"), 
his inability to provide similar information with respect to 
his claim for service connection for a bilateral foot 
condition makes further development efforts futile. 

The Board further wishes to emphasize that, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  When necessary or requested, the veteran must 
cooperate with VA in obtaining evidence.  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  This is particularly true 
where "[t]he factual data required, i.e., names, dates and 
places, are straightforward facts and do not place an 
impossible or onerous task on appellant."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Service connection cannot be granted in this case because 
there is no preponderance of evidence that any current 
bilateral foot condition was manifested in service.  The 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a development 
letter in January 2000, notice of a rating decision in May 
2000, a statement of the case in June 2000, a Board remand in 
December 2000, a development letter in February 2001, a 
supplemental statement of the case in June 2001, and a 
development letter in August 2001.  Specifically, the 
February 2001 letter, the veteran was told that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As detailed in the discussion above, the preponderance of the 
evidence does not reflect that the veteran suffered an injury 
to his feet in service.  Because the evidence of record in 
this case does not satisfy subparagraph (B) of 38 C.F.R. 
§ 3.159(c)(4), and because the veteran has essentially failed 
to assist the RO in reconstructing his missing service 
medical records, the Board finds that VA has no duty to seek 
a medical examination and opinion for this claim. 

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  In view 
of the foregoing, the Board finds that all reasonable efforts 
to secure and develop the evidence that is necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for bilateral 
hearing loss is granted.

Service connection for a bilateral foot disability is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

